        Case 4:21-cv-00521-CLM Document 21 Filed 08/16/21 Page 1 of 4                          FILED
                                                                                      2021 Aug-16 AM 10:04
                                                                                      U.S. DISTRICT COURT
                                                                                          N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

 PATRICIA RANKER,                           )
                                            )
        Plaintiff,                          )
                                            )
 v.                                         )        Case No. 4:21-cv-00521-CLM
                                            )
 MONTEREY FINANCIAL                         )
 SERVICES, LLC,                             )
                                            )
        Defendant.                          )

                            MEMORANDUM OPINION

      Monterey Financial Services, LLC (“Monterey”) sought to collect a medical

debt from Patricia Ranker (“Ranker”) that she allegedly owed to a different

company, Medtronic. Ranker hired counsel to dispute the debt, but her subsequent

credit reports did not show she disputed the debt.

      Ranker now sues Monterey for violating the Fair Debt Collection Practices

Act, 15 U.S.C. § 1692 (“the FDCPA”). She seeks to recover actual and statutory

damages, costs, and attorneys’ fees. Monterey moves to dismiss Ranker’s complaint

on the grounds that she fails to allege that her debt is in default. For the reasons stated

within, the motion to dismiss is GRANTED and Ranker’s complaint will be

DISMISSED without prejudice.




                                            1
            Case 4:21-cv-00521-CLM Document 21 Filed 08/16/21 Page 2 of 4




                          STATEMENT OF THE FACTS

       Monterey is a California-based debt collection agency that attempts to collect

consumer debt that it does not originate. Here, Monterey sought to collect an unpaid

debt from Ranker that originated with a medical company called Medtronic. Ranker

obtained counsel and disputed the debt. About five months later, Ranker reviewed

her TransUnion and Experian credit reports, both of which showed that Monterey

reported the debt without reporting that it was in dispute. Ranker claims that this

impacted her credit score, which impaired her ability to obtain credit and caused her

distress.

                             STANDARD OF REVIEW

       Because this is a Rule 12 motion, the court accepts the allegations in Ranker’s

complaint as true and construes them in the light most favorable to Ranker. Lanfear

v. Home Depot, Inc., 697 F.3d 1267, 1275 (11th Cir. 2012). The ultimate question is

whether all of Ranker’s allegations, when accepted as true, “plausibly give rise to an

entitlement of relief.” Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). If the facts as

pleaded could entitle Ranker to relief, then the court must deny Monterey’s motion

to dismiss. If, however, the court accepts all of Ranker’s pleaded facts as true, and

Ranker still would not be entitled to relief, then the court must grant the motion.

Only the complaint, attachments to the complaint, and briefs are to be considered.




                                          2
        Case 4:21-cv-00521-CLM Document 21 Filed 08/16/21 Page 3 of 4




                                    ANALYSIS

      To plead a viable claim under the FDCPA, a plaintiff must provide sufficient

facts to show: (1) she was the object of collection activity arising from consumer

debt, (2) the defendant is a debt collector as defined by the FDCPA, and (3) the

defendant has engaged in an act or omission prohibited by the FDCPA.

      The FDCPA defines debt collector as anyone who “regularly collects or

attempts to collect, directly or indirectly, debts owed or due or asserted to be owed

or due another.” 15 U.S.C. § 1692a(6). This excludes anyone who obtains a debt that

is not in default when they obtain it. 15 U.S.C. § 1692a(6)(F)(iii). So for Monterey

to be a debt collector under the FDCPA, Ranker’s debt must have been in default

when they obtained it. Id. To successfully file a FDCPA claim, Ranker must allege

in her complaint that the debt was in default when Monterey obtained it. Roth v.

CitiMortgage Inc., 756 F.3d 178, 183 (2d Cir. 2014); McWhorter v. Ocwen Loan

Servicing, LLC, 2017 WL 3315375 at 3 (N.D. Ala. Aug. 3, 2017).

      Ranker claims that when she states “Defendant attempted to collect a

defaulted consumer debt . . .” and “Defendant Monterey was acting as a debt

collector as to the defaulted consumer debt it attempted to collect from Plaintiff,”

she is properly alleging that the debt was in default when Monterey obtained it (Doc.

1, ¶¶ 3, 4). Monterey argues that this is not enough to satisfy the requisite pleading

standards because Ranker does not specifically state the status of the debt at the time

                                          3
        Case 4:21-cv-00521-CLM Document 21 Filed 08/16/21 Page 4 of 4




of obtainment. Neither party disputes that the debt was in default at some point.

Monterey disputes that the debt was in default when they obtained it.

      The court agrees with Monterey. It is not enough for the debt to be in default,

it must have been in default at the time Monterey obtained it. Ranker fails to allege

this with either of the statements made in her complaint. She instead asks the court

to infer it, which the court does not.

      In sum, Ranker’s complaint does not sufficiently show that Monterey was a

debt collector because it does not allege that the debt was in default when they

obtained it as required by 15 U.S.C. § 1692a(6)(F)(iii). Under Rule 15, the court

should grant leave to amend when justice requires. Fed. R. Civ. P. 15(a)(2). Because

it does not seem that Ranker’s deficiency is in bad faith, and it is possible that an

amendment can repair it, the court will grant Ranker leave to amend her complaint.

Foman v. Davis, 371 U.S. 178, 182-83 (1962); Perez v. Wells Fargo, 774 F.3d 1329,

1340-41 (11th Cir. 2014).

                                         CONCLUSION

      For these reasons, the court will GRANT Monterey’s motion to dismiss. The

court will DISMISS Ranker’s complaint without prejudice in a separate order.

      DONE on August 16, 2021.

                                         _________________________________
                                         COREY L. MAZE
                                         UNITED STATES DISTRICT JUDGE


                                             4
